 1   Thomas W. Barth, SBN 154075
     BARTH DALY LLP
 2   2810 Fifth Street
     Davis, California 95618
 3   Telephone: (916) 440-8600
     Facsimile: (916) 440-9610
 4   Email: tbarth@barth-daly.com

 5   Attorneys for HYNES AVIATION
     INDUSTRIES, INC., HYNES CHILDREN TF
 6   LIMITED and MICHAEL HYNES

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   SACRAMENTO E.D.M., INC., a California                    No. 2:13-CV-00288-KJN
     corporation; DAN FOLK, an individual,
12                                                            ORDER FOR APPEARANCE AND
                         Plaintiffs,                          EXAMINATION OF DANIEL M. FOLK ON
13                                                            BEHALF OF JUDGMENT
              v.                                              DEBTOR SACRAMENTO E.D.M., INC.
14
     HYNES AVIATION INDUSTRIES,
15   INC., dba HYNES AVIATION
     SERVICES, HYNES CHILDREN TF
16   LIMITED; MICHAEL K. HYNES,

17                       Defendants.

18
     HYNES AVIATION INDUSTRIES,
19   INC., an Oklahoma corporation;
     MICHAEL K. HYNES, an individual,
20
                         Counter-Claimants,
21
              v.
22
     SACRAMENTO E.D.M., INC., a California
23   corporation; DAN FOLK, an individual,
24                      Counter-Defendants.
25

26                                              I.       INTRODUCTION

27            On April 18, 2017, judgment was entered in favor of Judgment Creditor, Hynes Aviation

28   Industries, Inc. ("Judgment Creditor" or "Hynes Aviation"), and against counter-defendant,
     {00030077}
                  ORDER FOR APPEARANCE AND EXAMINATION OF DANIEL M. FOLK ON BEHALF OF JUDGMENT DEBTOR, SAC EDM
                                      1   Sacramento E.D.M., Inc. (Judgment Debtor), in the United States District Court for the Eastern

                                      2   District of California [ECF No. 150]. On March 27, 2019, the Court filed its Amended Judgment

                                      3   [ECF No. 160]. The Judgment and Amended Judgment awarded net relief in favor of Hynes

                                      4   Aviation and against Judgment Debtor in the total amount of $795,750.36.

                                      5                                                 II.     DISCUSSION

                                      6            Judgment Creditor has filed an application for a debtor examination and production of

                                      7   documents. Pursuant to Federal Rule of Civil Procedure 69(a)(1), "The procedure on execution–

                                      8   and in proceedings supplementary to and in aid of judgment or execution–must accord with the

                                      9   procedure of the state where the court is located, but a federal statute governs to the extent it

                                     10   applies." "[T]he procedure on execution is to be in accordance with the procedure of the state in

                                     11   which the district court is located at the time the remedy is sought." In re Estate of Ferdinand

                                     12   Marcos Human Rights Litigation, 536 F.3d 980, 987-988 (9th Cir. 2008). In turn, California
ATTOR NEYS AT LAW
                    SACR A ME NT O




                                     13   Code of Civil Procedure Section 708.110 provides, in relevant part:

                                     14                              (a)     The judgment creditor may apply to the proper court
                                                             for an order requiring the judgment debtor to appear before the
                                     15                      court, or before a referee appointed by the court, at a time and place
                                                             specified in the order, to furnish information to aid in enforcement
                                     16                      of the money judgment.
                                     17                              (b)     If the judgment creditor has not caused the judgment
                                                             debtor to be examined under this section during the preceding 120
                                     18                      days, the court shall make the order upon ex parte application of the
                                                             judgment creditor.
                                     19
                                                                     (c)     If the judgment creditor has caused the judgment
                                     20                      debtor to be examined under this section during the preceding 120
                                                             days, the court shall make the order if the judgment creditor by
                                     21                      affidavit or otherwise shows good cause for the order. The
                                                             application shall be made on noticed motion if the court so directs
                                     22                      or a court rule so requires. Otherwise, it may be made ex parte.
                                     23                              (d)     The judgment creditor shall personally serve a copy
                                                             of the order on the judgment debtor not less than 10 days before the
                                     24                      date set for the examination. Service shall be made in the manner
                                                             specified in Section 415.10. Service of the order creates a lien on
                                     25                      the personal property of the judgment debtor for a period of one
                                                             year from the date of the order unless extended or sooner
                                     26                      terminated by the court.
                                     27                             (e)     The order shall contain the following statement in
                                                             14-point boldface type if printed or in capital letters if typed:
                                     28                      "NOTICE TO JUDGMENT DEBTOR. If you fail to appear at the
                                          {00030077}
                                                                                                  -2-
                                                       ORDER FOR APPEARANCE AND EXAMINATION OF DANIEL M. FOLK ON BEHALF OF JUDGMENT DEBTOR, SAC EDM
                                      1                      time and place specified in this order, you may be subject to arrest
                                                             and punishment for contempt of court and the court may make an
                                      2                      order requiring you to pay the reasonable attorney's fees incurred by
                                                             the judgment creditor in this proceeding."
                                      3

                                      4   Cal. Code Civ. Proc. § 708.110(a)-(e). California Code of Civil Procedure Section 708.160(b)

                                      5   also provides that "[a] person sought to be examined may not be required to attend an

                                      6   examination before a court located outside the county in which the person resides or has a place

                                      7   of business unless the distance from the person's place of residence or place of business to the

                                      8   place of examination is less than 150 miles." Cal. Code Civ. Proc. § 708.160(b).

                                      9            Plaintiff's application sets forth the showing required by Federal Rule of Civil Procedure

                                     10   69(a)(2) and the applicable provisions of the California Code of Civil Procedure Sections 708.110

                                     11   and 708.160.

                                     12            Plaintiff also seeks to require the judgment debtor to produce documents prior to the
ATTOR NEYS AT LAW
                    SACR A ME NT O




                                     13   examination. Under California law, judgment debtor proceedings "permit the judgment creditor

                                     14   to examine the judgment debtor, or third persons who have property of or are indebted to the

                                     15   judgment debtor, in order to discover property and apply it toward the satisfaction of the money

                                     16   judgment." United States v. Feldman, 324 F.Supp.2d 1112, 1116 (C.D. Cal. 2004) (quoting

                                     17   Imperial Bank v. Pim Elec., Inc., 33 Cal.App.4th 540 (1995)). Debtor examination is intended "to

                                     18   allow the judgment creditor a wide scope of inquiry concerning property and business affairs of

                                     19   the judgment debtor, and to leave no stone unturned in the search for assets which might be used

                                     20   to satisfy the judgment." Alcalde v. NAC Real Estate Investments & Assignments, Inc., 580

                                     21   F.Supp.2d 969, 970 (C.D. Cal. 2008) (citations and internal punctuation omitted).

                                     22            Federal Rule of Civil Procedure 34 authorizes a party to seek production of documents.

                                     23   Further, California Code of Civil Procedure Section 708.030(a) provides that a "judgment creditor

                                     24   may demand that any judgment debtor produce and permit the party making the demand, or

                                     25   someone acting on that party's behalf, to inspect and to copy a document that is in the possession,

                                     26   custody, or control of the party on whom the demand is made...." Cal. Code Civ.

                                     27   ///

                                     28   ///
                                          {00030077}
                                                                                                  -3-
                                                       ORDER FOR APPEARANCE AND EXAMINATION OF DANIEL M. FOLK ON BEHALF OF JUDGMENT DEBTOR, SAC EDM
                                      1   Proc. § 708.030. Accordingly, the judgment debtor shall produce the following documents for

                                      2   inspection as directed by this order:

                                      3                      (1)      Any and all information and documentation identifying real property,

                                      4   personal property, computers, intellectual property, vehicles, boats, brokerage accounts,

                                      5   retirement accounts, life insurance policies, bank deposits, securities, cash and all other assets

                                      6   owned by Sacramento E.D.M., Inc., including, but not limited to, information relating to financial

                                      7   accounts and monies owed to Sacramento E.D.M., Inc. by others. Such information and

                                      8   documents shall include, without limitation, the location of any and all property and assets of

                                      9   Sacramento E.D.M., Inc.

                                     10                      (2)      All tax returns filed by Sacramento E.D.M., Inc. with any governmental

                                     11   body for the years 2015 through the present.

                                     12                      (3)      All of Sacramento E.D.M., Inc.'s accounting records, computerized,
ATTOR NEYS AT LAW
                    SACR A ME NT O




                                     13   electronic and/or in printed or paper format for the years 2016 through the present.

                                     14                      (4)      All of Sacramento E.D.M., Inc.'s statements, cancelled checks and related

                                     15   banking documents for any bank, brokerage or financial account at least partially controlled by

                                     16   Sacramento E.D.M., Inc., or recorded in the name of Sacramento E.D.M., Inc. for the years 2016

                                     17   through the present.

                                     18                      (5)      All of Sacramento E.D.M., Inc.'s checkbooks, checkbook stubs and

                                     19   checkbook entries for the years 2016 through the present.

                                     20                      (6)      All settlement agreements, promissory notes, and any other writings by
                                     21   which another party has agreed to pay money to Sacramento E.D.M., Inc.

                                     22                      (7)      All settlement agreements, promissory notes, and any other writings by

                                     23   which Sacramento E.D.M., Inc. has agreed to pay money to another party.

                                     24                      (8)      All of Sacramento E.D.M., Inc.'s records of accounts payable and

                                     25   receivables, payroll check stubs, passbooks, financial statements, deeds, promissory notes and

                                     26   stock registers.
                                     27                      (9)      All credit or debit card statements of Sacramento E.D.M., Inc. for the years

                                     28   2016 through the present.
                                          {00030077}
                                                                                                  -4-
                                                       ORDER FOR APPEARANCE AND EXAMINATION OF DANIEL M. FOLK ON BEHALF OF JUDGMENT DEBTOR, SAC EDM
                                      1                      (10)     All credit or debit card statements of any other person or entity, pertaining

                                      2   to financial accounts used for costs or expenses relating to the business of Sacramento E.D.M,

                                      3   Inc., for each month for the years 2016 through the present.

                                      4                      (11)     Documents sufficient to show Sacramento E.D.M., Inc.'s balance sheet for

                                      5   each month for the years 2016 through the present.

                                      6                      (12)     Documents sufficient to show Sacramento E.D.M., Inc.'s gross revenues

                                      7   for each month for the years 2016 through the present.

                                      8                      (13)     Documents sufficient to show any and all payments made to or for the

                                      9   benefit of Daniel M. Folk by any other person or entity as a result of, or relating to revenues

                                     10   generated by the business of Sacramento E.D.M, Inc. for each month during the years 2016 to the

                                     11   present.

                                     12                      (14)     Documents sufficient to show Sacramento E.D.M., Inc.'s expenditures of
ATTOR NEYS AT LAW
                    SACR A ME NT O




                                     13   funds for any purpose for each month for the years 2016 through the present.

                                     14                      (15)     Any and all leases pertaining to any real or personal property, effective at

                                     15   any time from January 1, 2016 to the date of the examination, to which Sacramento E.D.M., Inc.

                                     16   is a party, whether as lessor or lessee, including all exhibits and amendments of such leases.

                                     17                      (16)     Any and all leases pertaining to any real or personal property, effective at

                                     18   any time from January 1, 2016 to the date of the examination, to which Summit Leasing Partners

                                     19   LP is a party, whether as lessor or lessee, including all exhibits and amendments of such leases.

                                     20                      (17)     Documents sufficient to show agreements by Sacramento E.D.M., Inc.,
                                     21   with Summit Leasing Partners LP regarding business of any kind or financial arrangements of

                                     22   any kind between the two entities, at any time between January 1, 2016 and the date of the

                                     23   examination.

                                     24                      (18)     Documents sufficient to show agreements by Sacramento E.D.M., Inc. with

                                     25   any other person or entity regarding business of any kind to be performed by Sacramento E.D.M.,

                                     26   Inc. for such person or entity at any time after the date of this Order, whether on a recurring basis
                                     27   or otherwise.

                                     28   ///
                                          {00030077}
                                                                                                  -5-
                                                       ORDER FOR APPEARANCE AND EXAMINATION OF DANIEL M. FOLK ON BEHALF OF JUDGMENT DEBTOR, SAC EDM
                                      1                      (19)     Any and all documents sufficient to show the name and address of each

                                      2   business in which each of Sacramento E.D.M., Inc.'s current or former officers, shareholders,

                                      3   and/or directors now has an interest and the nature of each such person's interest in each such

                                      4   business.

                                      5                      (20)     Any and all documents sufficient to show any and all assets owned by any

                                      6   entities that currently are or previously were a subsidiary or affiliate of Sacramento EDM, Inc.

                                      7   during the years 2016 through the present.

                                      8                      (21)     Any and all documents sufficient to show bank, brokerage, and/or financial

                                      9   records of any entities that currently are or previously were a subsidiary or affiliate of Sacramento

                                     10   EDM, Inc., during the years 2016 through the present.

                                     11                      (22)     Any and all documents sufficient to show bank, brokerage, and/or financial

                                     12   records of any entities that currently are or previously were wholly owned by the shareholder(s)
ATTOR NEYS AT LAW
                    SACR A ME NT O




                                     13   of Sacramento E.D.M., during the years 2016 through the present.

                                     14                                                III.    CONCLUSION

                                     15            Based on the foregoing, IT IS HEREBY ORDERED that:

                                     16                      1.       Daniel M. Folk, the registered agent of the Judgment Debtor shall appear

                                     17   personally on May 11, 2020, at 10:00 a.m. in Courtroom 25 of the United States District Court,

                                     18   located at 501 I Street, Sacramento, California, 95814, to furnish information to aid in

                                     19   enforcement of a money judgment by answering questions about the Judgment Debtor's real and

                                     20   personal property and assets;
                                     21                      2.       Judgment Debtor shall produce documents responsive to this order to

                                     22   Thomas W. Barth of Barth Daly LLP, 2810 Fifth Street, Davis, California 95618 on or before

                                     23   April 13, 2020; and

                                     24                      3.       Judgment Creditor must serve this order upon Daniel Folk the agent for

                                     25   service of process of the Judgment Debtor personally not less than ten (10) days before the date

                                     26   set for the examination and must file a certificate of such service with the Court.
                                     27   ////

                                     28   ////
                                          {00030077}
                                                                                                  -6-
                                                       ORDER FOR APPEARANCE AND EXAMINATION OF DANIEL M. FOLK ON BEHALF OF JUDGMENT DEBTOR, SAC EDM
                                      1                      NOTICE TO JUDGMENT DEBTOR. IF YOU FAIL TO APPEAR AT THE

                                      2   TIME AND PLACE SPECIFIED IN THIS ORDER, YOU MAY BE SUBJECT TO

                                      3   ARREST AND PUNISHMENT FOR CONTEMPT OF COURT AND THE COURT MAY

                                      4   MAKE AN ORDER REQUIRING YOU TO PAY THE REASONABLE ATTORNEYS'

                                      5   FEES INCURRED BY THE JUDGMENT CREDITOR IN THIS PROCEEDING.

                                      6

                                      7   IT IS SO ORDERED.

                                      8   Dated: March 13, 2020

                                      9

                                     10   288.exam

                                     11

                                     12
ATTOR NEYS AT LAW
                    SACR A ME NT O




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                          {00030077}
                                                                                                  -7-
                                                       ORDER FOR APPEARANCE AND EXAMINATION OF DANIEL M. FOLK ON BEHALF OF JUDGMENT DEBTOR, SAC EDM
